per curiam:
Hoy decretamos la suspensión indefinida del ejercicio de la abogacía del querellado, Jorge F. Romany Morales.
Los hechos y el trámite procesal que justifican esta sus-pensión son los siguientes.
El 8 de septiembre de 1992 el Colegio de Abogados de Puerto Rico compareció ante nos para solicitar la suspen-sión del abogado Jorge F. Romany Morales del ejercicio de la abogacía por haber faltado a su responsabilidad de pa-gar la cuota anual del Colegio desde 1984.
El 10 de febrero de 1993 emitimos una resolución y le concedimos al querellado veinte (20) días para que mos-trara causa, si alguna tuviese, por la cual no debía ser suspendido. En aquella ocasión le apercibimos que el in-cumplimiento con los términos de nuestra resolución con-llevaría la suspensión automática del ejercicio de la abogacía.
Luego de una comparecencia del querellado y de la co-rrespondiente contestación del Colegio de Abogados de Puerto Rico, el 30 de junio de 1993 emitimos una segunda resolución y le ordenamos, de nuevo, al querellado que pa-gara las cuotas adeudadas dentro de un término de veinte (20) días. El querellado compareció otra vez mediante mo-ción informativa. Posteriormente, dentro del término que le concedió este Tribunal, el Colegio de Abogados de Puerto Rico compareció y contestó los planteamientos hechos por el querellado.
Luego de examinadas varias comparecencias de ambas partes,(1) emitimos una tercera resolución, el 24 de sep-*649tiembre de 1993, la cual reafirmó nuestra resolución anterior y le ordenamos nuevamente al querellado que pagara las cuotas adeudadas. Más de ocho (8) meses después, el 13 de junio de 1994, el Colegio de Abogados de Puerto Rico presentó una moción informativa en la cual nos informó que el querellado aún no había cumplido con los términos de nuestra última resolución y que tampoco había satisfe-cho las cuotas de colegiación de 1984-1994, por lo cual te-nía pendiente un balance de $1,100. Al día de hoy el que-rellado no ha comparecido ante nos para mostrar causa que justifique su incumplimiento con nuestras órdenes.
Reiteradamente hemos resuelto que hacer caso omiso a las resoluciones de este Tribunal trae consigo sanciones disciplinarias severas. Col. Abogados P.R. v. Diversé, Colón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991). Por esta razón, tomando en consideración el craso incumplimiento del querellado con las órdenes de este Tribunal y su indi-ferencia en contestar nuestra resolución de hace más de ocho (8) meses, procede que decretemos su supensión inde-finida del ejercicio de la abogacía, tal y como había sido apercibido hace más de un año atrás.
Notamos que el querellado cesó en el ejercicio de la no-taría a partir de 11 de diciembre de 1989 y ha entregado su obra notarial al Archivo General de Protocolos, por lo que no hay nada que proveer al respecto.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García; la Juez Aso-ciada Señora Naveira de Rodón y el Juez Asociado Señor Rebollo López no intervinierno.

 En esencia, en sus comparecencias el querellado alegó que no ha estado practicando la profesión, por lo cual sólo le interesaba pagar la parte de la cuota que cubre el costo del seguro de vida. El Colegio de Abogados de Puerto Rico, por su *649parte, contestó que la cuota debe pagarse íntegramente y que el querellado, durante los años en cuestión, no solicitó darse de baja voluntariamente como colegiado.